 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between WillScot
Corporation, a Delaware corporation (the “Employer”), and Timothy Boswell, an
individual (the “Executive”).

 

WHEREAS, the Executive previously entered into that certain Employment Agreement
with Williams Scotsman, Inc., a Maryland corporation and wholly owned subsidiary
of the Employer, dated as of November 29, 2017 (the “Employment Agreement”), and
the Executive is currently employed as the Chief Financial Officer;

 

WHEREAS, the Employer has entered into an Agreement and Plan of Merger with
Mobile Mini Inc. (the “Target”), dated as of March 1, 2020, pursuant to which
Target will merge with and into the Employer (the “Merger Agreement”), and
effective as of and contingent upon the consummation of to serve the
transactions contemplated in the Merger Agreement (the “Merger”), the Employer
will be the surviving company, and the Executive will continue to serve as Chief
Financial Officer of the surviving company on the terms and conditions set forth
herein following the merger; and

 

WHEREAS, the parties desire to enter into this Agreement to encourage the
Executive to remain employed following the Merger and to set out the terms and
conditions for the continued employment relationship of the Executive with the
Employer.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1.                  Employment Agreement. On the terms and conditions set forth
in this Agreement, the Employer agrees to continue to employ the Executive and
the Executive agrees to continue to be employed by the Employer for the
Employment Period set forth in Section 2 and in the positions and with the
duties set forth in Section 3. Terms used herein with initial capitalization not
otherwise defined are defined in Section 25. This Agreement shall become
effective March 1, 2020 (the “Effective Date”), provided, however, that Section
5(c)(ii) shall only become effective upon the Merger date.

 

2.                  Term. The initial term of employment under this Agreement
shall commence on the Effective Date and extend for 36 months following the
later of the Effective Date or the Merger date (the “Initial Term”). The term of
employment shall be automatically extended for an additional consecutive
12-month period (the “Extended Term”) on the last day of the Initial Term and
each subsequent anniversary thereof, unless and until the Employer or Executive
provides written notice to the other party in accordance with Section 10 hereof
not less than 120 days before such anniversary date that such party is electing
not to extend the term of employment under this Agreement (“Non-Renewal”), in
which case the term of employment hereunder shall end as of the end of such
Initial Term or Extended Term, as the case may be, unless sooner terminated as
hereinafter set forth. Such Initial Term and all such Extended Terms are
collectively referred to herein as the “Employment Period.” Anything herein to
the contrary notwithstanding, if on the date of a Change in Control the
remaining term of the Employment Period is less than 12 months, the Employment
Period shall be automatically extended to the end of the 12-month period
following such Change in Control.

 



 

 

 

3.                 Position and Duties. During the Employment Period, the
Executive shall serve as the Chief Financial Officer. In such capacities, the
Executive shall report exclusively and directly to the Chief Executive Officer
and shall have the duties, responsibilities and authorities customarily
associated with such position(s) in a company the size and nature of the
Employer. The Executive shall devote the Executive’s reasonable best efforts and
full business time to the performance of the Executive’s duties hereunder and
the advancement of the business and affairs of the Employer; provided that, the
Executive may serve on civic, charitable, educational, religious, public
interest or public service boards, and manage the Executive’s personal and
family investments, in each case, to the extent such activities do not
materially interfere with the performance of the Executive’s duties and
responsibilities hereunder.

 

4.                 Place of Performance. Prior to the Merger date, the Executive
shall be based primarily in Baltimore, Maryland. If the Merger is not
consummated, the Executive shall continue to be based primarily in Baltimore,
Maryland. For the first twelve (12) months following the Merger date, Executive
will split his time between the Employer’s office in Baltimore, Maryland, and
Phoenix, Arizona (the “Relocation Period”). Within eighteen (18) months of the
Merger date, the Executive shall relocate to Phoenix, Arizona, and thereafter,
will work primarily at the Employer’s executive headquarters in Phoenix,
Arizona. The Employer shall provide the Executive, or reimburse the Executive in
accordance with Section 5(d) for reasonable and customary costs incurred by the
Executive in obtaining, the benefits listed in the relocation package in Exhibit
A during the Relocation Period.

 

5.                  Compensation and Benefits.

 

(a)               Base Salary. During the Employment Period prior to the Merger,
the Employer shall pay to the Executive a base salary (the “Base Salary”) at the
rate of no less than $460,000 per calendar year, less applicable deductions, and
prorated for any partial year. During the Employment Period following the
Merger, the Employer shall pay to the Executive a Base Salary at the rate of no
less than $525,000 per calendar year, less applicable deductions, and prorated
for any partial year. Beginning with the first quarter following the Merger, the
Base Salary shall be reviewed for increase by the Employer no less frequently
than annually, and shall be increased in the discretion of the Employer and any
such adjusted Base Salary shall constitute the “Base Salary” for purposes of
this Agreement. The Base Salary shall be paid in substantially equal
installments in accordance with the Employer’s regular payroll procedures. The
Executive’s Base Salary may not be decreased during the Employment Period.

 

(b)               Annual Bonus. For each fiscal year of the Employer ending
during the Employment Period, the Executive shall be eligible to earn an annual
cash performance bonus (an “Annual Bonus”) based on performance against
performance criteria determined by the Compensation Committee of the Board (the
“Committee”). The Executive’s annual target bonus opportunity for each fiscal
year prior to the Merger shall equal 71% of the Executive’s Base Salary at the
beginning of such year, and for each fiscal year following the Merger, the
Executive’s annual target bonus opportunity shall equal 75% of the Executive’s
Base Salary at the beginning of such year, provided, however, that for 2020,
following the Merger, Executive’s annual target bonus shall be based on the
initial Base Salary hereunder of $525,000 (the “Target Bonus”). The Executive’s
Annual Bonus for a fiscal year shall be determined by the Committee after the
end of the applicable bonus period and shall be paid to the Executive when
annual bonuses for that year are paid to other senior executives of the Employer
generally, but in no event later than March 15 of the year following the year to
which such Annual Bonus relates.

 



2

 

 

(c)               Long Term Incentive Equity.

 

(i)                Annual Award. With respect to each fiscal year of the
Employer ending during the Employment Period, the Executive shall be eligible to
receive annual equity awards under the WillScot 2017 Incentive Award Plan or
other long-term equity incentive plan of the Employer then in effect (the
“Plan”), 60% of which shall be in the form of performance-based restricted stock
units (“PSUs”) vesting over three years and 40% in the form of restricted stock
units (“RSUs”) vesting ratably over four years. The level of the Executive’s
participation in the Plan, if any, shall be determined in the discretion of the
Committee from time to time. The target grant value of this annual award prior
to the Merger is $713,000 and following the Merger it will be $1,050,000, but
the actual value of any grant may be higher or lower based on Committee
discretion. Terms and conditions of such awards shall be governed by the terms
and conditions of the Plan and the applicable award agreements.

 

(ii)               Retention Award. In connection with the Merger, the Executive
shall be eligible to receive a one-time equity award with a target grant value
of $1,000,000, the actual value of which may be higher or lower based on
Committee discretion, 60% of which shall be in the form of PSUs vesting over
three years and 40% in the form of RSUs vesting ratably over four years,
consistent with the terms and conditions of the Plan and any applicable award
agreements.

 

(d)              Vacation. During the Employment Period, the Executive shall be
entitled to four (4) weeks’ vacation annually to be used in accordance with the
Employer’s applicable vacation policy.

 

(e)               Automobile Allowance. During the Employment Period, the
Executive shall be entitled to an automobile allowance of $15,000 annually to be
used in accordance with the Employer’s applicable automobile allowance policy.

 

(f)                Benefits. During the Employment Period, the Employer shall
provide to the Executive employee benefits and perquisites on a basis that is
comparable in all material respects to that provided to other similarly situated
executives of the Employer. The Employer shall have the right to change
insurance carriers and to adopt, amend, terminate or modify employee benefit
plans and arrangements at any time and without the consent of the Executive.

 



3

 

 

6.                 Expenses. The Executive is expected and is authorized to
incur reasonable expenses in the performance of his duties hereunder. The
Employer shall reimburse the Executive for all such expenses reasonably and
actually incurred in accordance with policies which may be adopted from time to
time by the Employer promptly upon periodic presentation by the Executive of an
itemized account, including reasonable substantiation, of such expenses.

 

7.                  Confidentiality, Non-Disclosure and Non-Competition
Agreement. The Employer and the Executive acknowledge and agree that during the
Executive’s employment with the Employer, the Executive will have access to and
may assist in developing Employer Confidential Information and will occupy a
position of trust and confidence with respect to the Employer’s affairs and
business and the affairs and business of the Employer Affiliates. The Executive
agrees that the following obligations are necessary to preserve the confidential
and proprietary nature of Employer Confidential Information and to protect the
Employer and the Employer Affiliates against harmful solicitation of employees
and customers, harmful competition and other actions by the Executive that may
result in serious adverse consequences for the Employer and the Employer
Affiliates:

 

(a)               Non-Disclosure. During and after the Executive’s employment
with the Employer, the Executive will not knowingly use, disclose or transfer
any Employer Confidential Information other than as authorized in writing by the
Employer or within the scope of the Executive’s duties with the Employer as
determined reasonably and in good faith by the Executive. Anything herein to the
contrary notwithstanding, the provisions of this Section 7(a) shall not apply
when disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information or as to information that becomes generally known to the public
or within the relevant trade or industry other than due to the Executive’s
violation of this Section 7(a).

 

(b)               Materials. The Executive will not remove any Employer
Confidential Information or any other property of the Employer or any Employer
Affiliate from the Employer’s premises or make copies of such materials except
for normal and customary use in the Employer’s business as determined reasonably
and in good faith by the Executive. The Executive will return to the Employer
all Employer Confidential Information and copies thereof and all other property
of the Employer or any Employer Affiliate at any time upon the request of the
Employer and in any event promptly after termination of Executive’s employment.
The Executive agrees to attempt in good faith to identify and return to the
Employer any copies of any Employer Confidential Information after the Executive
ceases to be employed by the Employer. Anything to the contrary notwithstanding,
nothing in this Section 7 shall prevent the Executive from retaining a home
computer, papers and other materials of a personal nature that do not contain
Employer Confidential Information.

 

(c)               No Solicitation or Hiring of Employees. During the Non-Compete
Period, the Executive shall not solicit, entice, persuade or induce any
individual who is employed by the Employer or any Employer Affiliate (or who was
so employed within 180 days prior to the Executive’s action) to terminate or
refrain from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity, and the Executive
shall not hire, directly or indirectly, as an employee, consultant or otherwise,
any such person.

 



4

 

 

(d)               Non-Competition.

 

(i)                During the Non-Compete Period, the Executive shall not,
directly or indirectly, (A) solicit or encourage any client or customer of the
Employer or any direct or indirect subsidiary of the Employer, or any person or
entity who was such a client or customer within 180 days prior to Executive’s
action to terminate, reduce or alter in a manner adverse to the Employer or any
direct or indirect subsidiary of the Employer, any existing business
arrangements with the Employer or any direct or indirect subsidiary of the
Employer or to transfer existing business from the Employer or any direct or
indirect subsidiary of the Employer to any other person or entity, (B) provide
services in any capacity to any entity in any geographic area in which the
Employer or any direct or indirect subsidiary of the Employer conducts that
business, or is actively planning to conduct that business, as of the date of
such termination (the “Non-Competition Area”) if (i) the entity competes with
the Employer or any direct or indirect subsidiary of the Employer by engaging in
the Business, or (ii) the services to be provided by the Executive are
competitive with the Business and substantially similar to those previously
provided by the Executive to the Employer; or (C) own an interest in any entity
described in Section 7(d)(i)(B)(i) immediately above. The Executive agrees that,
before providing services, whether as an employee or consultant, to any entity
during the Non-Compete Period, the Executive will provide a copy of this Section
7 of this Agreement to such entity, and such entity shall acknowledge to the
Employer in writing that it has read this Agreement. The Executive acknowledges
that this covenant has a unique, very substantial and immeasurable value to the
Employer, that the Executive has sufficient assets and skills to provide a
livelihood for the Executive while such covenant remains in force and that, as a
result of the foregoing, in the event that the Executive breaches such covenant,
monetary damages would be an insufficient remedy for the Employer and equitable
enforcement of the covenant would be proper.

 

(ii)              If the restrictions contained in Section 7(d)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 7(d)(i) shall be modified to be effective for the maximum
period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.

 



5

 

 

(e)               Enforcement. The Executive acknowledges that in the event of
any breach of this Section 7, the business interests of the Employer and the
Employer Affiliates will be irreparably injured, the full extent of the damages
to the Employer and the Employer Affiliates may be impossible to ascertain,
monetary damages may not be an adequate remedy for the Employer and the Employer
Affiliates, and the Employer will be entitled to seek to enforce this Agreement
by a temporary, preliminary and/or permanent injunction or other equitable
relief, without the necessity of posting bond or security, which the Executive
expressly waives. The Executive understands that the Employer may waive some of
the requirements expressed in this Agreement, but that such a waiver to be
effective must be made in writing and should not in any way be deemed a waiver
of the Employer’s right to enforce any other requirements or provisions of this
Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement. In signing this Agreement, the Executive gives the
Employer assurance that the Executive has carefully read and considered all of
the terms and conditions of this Agreement. The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the
Employer and the Employer Affiliates and their Confidential Information and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area, and that these restraints, individually or
in the aggregate, will not prevent the Executive from obtaining other suitable
employment during the period in which the Executive is bound by the restraints.
The Executive agrees that, before providing services, whether as an employee or
consultant, to any entity during the period of time that the Executive is
subject to the constraints in this Agreement, the Executive will provide a copy
of this Section 7 of this Agreement to such entity, and such entity shall
acknowledge to the Employer in writing that it has read this Agreement. The
Executive acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Employer and its Affiliates and that
the Executive has sufficient assets and skills to provide a livelihood while
such covenants remain in force. The Executive further covenants that he will not
challenge the reasonableness or enforceability of any of the covenants set forth
in this Agreement, and that the Executive will reimburse the Employer and the
Employer Affiliates for all costs (including, without limitation, reasonable
attorneys’ fees) incurred in connection with any action to enforce any of the
provisions of this Agreement if the Executive challenges the reasonableness or
enforceability of any of the provisions of this Agreement. It is also agreed
that each of the Employer Affiliates will have the right to enforce all of the
Executive’s obligations to that affiliate under this Agreement.

 

8.                  Termination of Employment.

 

(a)              Permitted Terminations. The Executive’s employment hereunder
may be terminated during the Employment Period under the following
circumstances:

 

(i)                 Death. The Executive’s employment hereunder shall terminate
automatically upon the Executive’s death;

 

(ii)                By the Employer. The Employer may terminate the Executive’s
employment:

 

(A)             Disability. If the Executive shall have been substantially
unable to perform the Executive’s material duties hereunder by reason of
illness, physical or mental disability or other similar incapacity, which
inability shall continue for 180 consecutive days or 270 days in any 24-month
period (a “Disability”) (provided, that until such termination, the Executive
shall continue to receive the Executive’s compensation and benefits hereunder,
reduced by any benefits payable to the Executive under any applicable disability
insurance policy or plan); or

 



6

 

 

(B)              Cause. For Cause or without Cause;

 

(iii)              By the Executive. The Executive may terminate the Executive’s
employment for any reason (including Good Reason) or for no reason.

 

(b)              Termination. Any termination of the Executive’s employment by
the Employer or the Executive (other than because of the Executive’s death)
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 10 hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon, if any, and set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination. The Executive agrees, in the event of any dispute under
Section 8(a)(ii)(A) as to whether a Disability exists, and if requested by the
Employer, to submit to a physical examination by a licensed physician selected
by mutual consent of the Employer and the Executive, the cost of such
examination to be paid by the Employer. The written medical opinion of such
physician shall be conclusive and binding upon each of the parties hereto as to
whether a Disability exists and the date when such Disability arose. This
Section shall be interpreted and applied so as to comply with the provisions of
the Americans with Disabilities Act and any applicable state or local laws.

 

9.                  Compensation Upon Termination.

 

(a)               Disability. If the Employer terminates the Executive’s
employment during the Employment Period because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), the Employer shall pay to the Executive (i) the
Accrued Benefits; (ii) a pro rata portion (based on the number of days during
the applicable fiscal period prior to the Date of Termination) of the Annual
Bonus the Executive would have earned absent such termination, with such payment
to be made based on actual performance and at the time bonus payments are made
to executives of the Employer generally; (iii) any outstanding equity awards
granted pursuant to Sections 5(c)(i)-(ii) that are subject solely to time-based
vesting conditions shall immediately vest in full and any outstanding equity
awards that are subject to performance-based vesting conditions shall vest based
on target performance for the applicable performance period in which termination
occurs; and (iv) the Executive shall be entitled to additional severance
payments, payable in equal installments in accordance with the Employer’s normal
payroll practices, equal to the total costs that would be incurred by the
Executive to obtain and pay for continued coverage under the Employer’s health
insurance plans pursuant to COBRA for 12 months following the Date of
Termination (the “Continued Coverage Payment”). Except as set forth herein, the
Employer shall have no further obligation to the Executive under this Agreement.

 



7

 

 

(b)              Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, the Employer shall pay
to the Executive’s legal representative or estate, and the Executive’s legal
representative or estate shall be entitled to, as applicable, (i) the amounts
and acceleration of outstanding equity awards set forth in Section 9(a)(i)-(iii)
(excluding, for the avoidance of doubt, the Continued Coverage Payment under
clause (iv)); and (ii) one times the Executive’s Base Salary at the time of
termination, payable in a lump sum. Except as set forth herein, the Employer
shall have no further obligation to the Executive under this Agreement.

 

(c)               Termination by the Employer for Cause or by the Executive
without Good Reason. If, during the Employment Period, the Employer terminates
the Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Employer shall pay
to the Executive the Accrued Benefits. Except as set forth herein, the Employer
shall have no further obligations to the Executive under this Agreement.

 

(d)              Termination by the Employer without Cause or by the Executive
with Good Reason. Subject to Section 9(e), if the Employer terminates the
Executive’s employment during the Employment Period due to the Executive’s
Disability pursuant to Section 8(a)(ii)(A) or for a reason other than for Cause
or if the Executive terminates his employment hereunder with Good Reason,
(i) the Employer shall pay the Executive (A) the Accrued Benefits, (B) a pro
rata portion (based on the number of days during the applicable fiscal period
prior to the Date of Termination) of the Annual Bonus of Executive would have
earned absent such termination, with such payment to be made based on actual
performance and at the time bonus payments are made to executives of the
Employer generally, (C) a lump sum equal to the Executive’s Target Annual Bonus
for the year of termination, (D) continued Base Salary for 18 months following
the Date of Termination (the “Severance Period”) payable in equal installments
in accordance with the Employer’s normal payroll practices (the “Cash Severance
Payment”), (E) (1) any outstanding equity awards granted pursuant to Section
5(c)(i) shall continue to vest during the Severance Period and (2) any
outstanding equity awards granted pursuant to Section 5(c)(i) during the
24-month period following the Merger or pursuant to Section 5(c)(ii) shall
immediately vest in full on the Date of Termination (without regard to any
time-based or performance-based vesting conditions); (ii) the Continued Coverage
Payment; and (iii) the Executive shall be provided with executive outplacement
with a provider of Executive’s choice, up to a maximum of $25,000. For the
purposes of this Agreement, a voluntary termination by the Executive upon the
expiration of the Employment Period due to delivery of a non-renewal notice by
the Employer pursuant to Section 2 shall be treated as a termination by the
Employer without Cause. If a termination under this Section occurs within three
(3) years following the Executive’s relocation to Phoenix, Arizona pursuant to
Section 4, the Employer shall provide Executive with a relocation package
substantially similar to the estimated costs in Exhibit A.

 

(e)               Change in Control.

 

(i)               Section 9(e)(ii) shall apply if there is (A) a termination of
the Executive’s employment by the Employer due to the Executive’s Disability or
for a reason other than for Cause or by the Executive for Good Reason, in either
case, during the 30-month period following the Merger or 12-month period after
any subsequent Change in Control; or (B) a termination of the Executive’s
employment by the Employer for a reason other than for Cause or due to the
Executive’s Disability prior to a Change in Control, if the termination was at
the request of a third party or otherwise arose in anticipation of a Change in
Control (a termination described in either clause (A) or clause (B), a “CIC
Termination”).

 



8

 

 

(ii)               If any such CIC Termination occurs, the Executive shall
receive the benefits set forth in Section 9(d), including for the avoidance of
doubt, the accelerated vesting of his outstanding equity awards, except that (A)
the Cash Severance Payment shall be equal to the sum of the Executive’s
continued Base Salary at the rate in effect at the time of termination for 24
months following the CIC Termination (the “CIC Severance Period”) and the
Executive’s Target Bonus for the year of termination and, if such Change in
Control is a “change in control event” under Section 409A of the Code (a
“Qualifying CIC”), shall be paid in a lump sum; (B) the Continued Coverage
Payment shall be equal to the total costs that would be incurred by the
Executive to obtain and pay for continued coverage under the Employer’s health
insurance plans during the CIC Severance Period and shall be paid in a lump sum;
and (C) any outstanding equity awards granted pursuant to Section 5(c)(i) shall
immediately vest in full upon a CIC Termination (without regard to any
time-based or performance-based vesting conditions). To the extent the
Executive’s CIC Termination is described in Section 9(e)(i)(B) and the Change in
Control is a Qualifying CIC, the incremental Cash Severance Payment and any
unpaid Cash Severance Payment shall be paid in a lump sum.

 

(f)                Liquidated Damages. The parties acknowledge and agree that
damages which will result to the Executive for termination by the Employer of
the Executive’s employment due to the Executive’s Disability or without Cause or
by the Executive for Good Reason shall be extremely difficult or impossible to
establish or prove, and agree that the amounts, excluding the Accrued Benefits,
payable to the Executive under Section 9(d) or Section 9(e) (the “Severance
Benefits”) shall constitute liquidated damages for any such termination. The
Executive agrees that, except for such other payments and benefits to which the
Executive may be entitled as expressly provided by the terms of this Agreement
or any other applicable benefit plan, such liquidated damages shall be in lieu
of all other claims that the Executive may make by reason of any such
termination of his employment and that, as a condition to receiving the
Severance Benefits, the Executive must execute a release of claims substantially
in the form attached hereto as Exhibit B (the “Release”). To be eligible for
Severance Benefits, the Executive must execute and deliver the Release, and such
Release must become irrevocable, within 60 days of the Date of Termination. The
Cash Severance Payment shall be made, and the continuing health insurance
coverage shall commence, promptly after the Release becomes irrevocable;
provided that to the extent the 60-day period spans two calendar years and to
the extent required to comply with Code Section 409A, such payments shall be
made or commence, as applicable, on the 60th day following the Date of
Termination.

 

(g)               No Offset. In the event of termination of his employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Employer’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Employer or any Employer Affiliate may have
against him for any reason.

 



9

 

 

10.                Notices. All notices, demands, requests, or other
communications which may be or are required to be given or made by any party to
any other party pursuant to this Agreement shall be in writing and shall be hand
delivered, mailed by first-class registered or certified mail, return receipt
requested, postage prepaid, delivered by overnight air courier, or transmitted
by facsimile transmission addressed as follows:

 

 

(i)If to the Employer:

 

Prior to the Merger:

 

WillScot Corporation

901 S. Bond Street #600

Baltimore, MD 21231

Attn: General Counsel & Secretary

 

Following the Merger:

 

WillScot Corporation

4646 E Van Buren St #400

Phoenix, AZ 85008

Attn: General Counsel & Secretary

 

(ii)If to the Executive:

 

Timothy Boswell

To the address on file for Timothy Boswell with the Employer

 

With a copy (which shall not constitute notice) to:

 

Wayne Outten

Outten & Golden LLP

685 Third Avenue, 25th Floor

New York, NY 10017

wno@outtengolden.com

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

 

11.               Severability. The invalidity or unenforceability of any one or
more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.

 

12.                Effect on Other Agreements. The provisions of this Agreement
shall supersede the terms of any plan, policy, agreement, award or other
arrangement of the Employer (whether entered into before or after the date
hereof) to the extent application of the terms of this Agreement is more
favorable to the Executive.

 



10

 

 

13.                Survival. It is the express intention and agreement of the
parties hereto that the provisions of Sections 7, 9, 10, 14, 15, 17, 18, 20, 21,
23 and 24 hereof and this Section 13 shall survive the termination of employment
of the Executive. In addition, all obligations of the Employer to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.

 

14.                Assignment. The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
the Executive’s death, the personal representative or legatees or distributees
of the Executive’s estate, as the case may be, shall have the right to receive
any amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor corporation. The Employer
shall require any successor to the Employer to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.

 

15.                Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.

 

16.                Amendment; Waiver. This Agreement shall not be amended,
altered or modified except by an instrument in writing duly executed by the
party against whom enforcement is sought. Neither the waiver by either of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights or privileges hereunder.

 

17.                Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

 

18.                Governing Law. This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Delaware
(but not including any choice of law rule thereof that would cause the laws of
another jurisdiction to apply). In the event of a dispute concerning or arising
out of this Agreement the prevailing party (meaning the party who received
substantially all of the relief sought) in such action will be reimbursed by the
other party for all costs (including, without limitation, reasonable attorneys’
fees) incurred in connection with any such action.

 



11

 

 

19.                Entire Agreement. This Agreement constitutes the entire
agreement between the parties respecting the employment of the Executive, there
being no representations, warranties or commitments except as set forth herein
and supersedes the Employment Agreement.

 

20.                Counterparts. This Agreement may be executed in two
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument. This Agreement may be executed
using a secure electronic signature program (such as Docusign), which shall be
deemed to constitute original signatures.

 

21.                Withholding. The Employer may withhold from any benefit
payment under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling; provided that
any withholding obligation arising in connection with the exercise of a stock
option or the transfer of stock or other property shall be satisfied through
withholding an appropriate number of shares of stock or appropriate amount of
such other property.

 

22.                Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith. If the Executive notifies the
Employer (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Employer concurs
with such belief or the Employer (without any obligation whatsoever to do so)
independently makes such determination, the Employer shall, after consulting
with the Executive, reform such provision to attempt to comply with Code Section
409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Executive and
the Employer of the applicable provision without violating the provisions of
Code Section 409A. In no event whatsoever shall the Employer be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A. With
respect to any payment or benefit considered to be nonqualified deferred
compensation under Code Section 409A, a termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
anything to the contrary in this Agreement, if the Executive is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered nonqualified deferred compensation
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall not be made or provided until the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the Executive, and (B) the date of the
Executive’s death, to the extent required under Code Section 409A. Upon the
expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Section 22 (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. To the extent that
reimbursements or other in-kind benefits under this Agreement constitute
“nonqualified deferred compensation” for purposes of Code Section 409A, (A) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by the Executive, (B) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (C) no
such reimbursement, expenses eligible for reimbursement, or in-kind benefits
provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Employer. Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

 



12

 

 

23.                Section 280G.

 

(a)               Notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Employer or its affiliates to the
Executive or for the Executive's benefit pursuant to the terms of this Agreement
or otherwise (“Covered Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 23 be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Executive of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit to the
Executive if the Covered Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the Covered Payments be reduced to
the minimum extent necessary to ensure that no portion of the Covered Payments
is subject to the Excise Tax. “Net Benefit” shall mean the present value of the
Covered Payments net of all federal, state, local, foreign income, employment
and excise taxes.

 



13

 

 

(b)               The Covered Payments shall be reduced in a manner that
maximizes the Executive’s economic position. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Section
409A of the Code, and where two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero.

 

(c)               Any determination required under this Section 23 shall be made
in writing in good faith by an independent accounting firm selected by the
Employer that is reasonably acceptable to the Executive (the “Accountants”)
which shall provide detailed supporting calculations to the Employer and the
Executive as requested by the Employer or the Executive. The Employer and the
Executive shall provide the Accountants with such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 23. For purposes of making the calculations and determinations
required by this Section 23, the Accountants may rely on reasonable, good faith
assumptions and approximations concerning the application of Section 280G and
Section 4999 of the Code. The Accountants’ determinations shall be final and
binding on the Employer and the Executive. The Employer shall be responsible for
all reasonable and customary fees and expenses incurred by the Accountants in
connection with the calculations required by this Section 23.

 

24.               Indemnification. Employer hereby agrees to indemnify the
Executive and provide Directors & Officers Liability Insurance (“D&O Insurance”)
coverage to the Executive, in each case, on terms and conditions no less
favorable than those provided to members of the Board and other executive
officers.

 

25.                Definitions.

 

“Accrued Benefits” means (i) Base Salary through the Date of Termination; (ii)
accrued and unused vacation pay; (iii) any earned but unpaid Annual Bonus; (iv)
any amounts owing to the Executive for reimbursement of expenses properly
incurred by the Executive prior to the Date of Termination and which are
reimbursable in accordance with Section 6; and (v) any other benefits or amounts
due and owing to the Executive under the terms of any plan, program or
arrangement of the Employer. Amounts payable pursuant to the clauses (i) - (iii)
shall be paid promptly after the Date of Termination and all other amounts will
be paid in accordance with the terms of the applicable plan, program or
arrangement (as modified by this Agreement).

 

“Board” means the Board of Directors of the Employer.

 

“Business” means the provision of (i) specialty rental services providing
innovative modular space and portable storage solutions across North America and
the UK, and (ii) modular space for the construction, education, health care,
government, retail, commercial, transportation, security, retail and energy
sectors.

 



14

 

 

“Cause” shall be limited to the following events (i) the Executive’s conviction
of, or plea of nolo contendere to, a felony (other than in connection with a
traffic violation) under any state or federal law; (ii) the Executive’s failure
to substantially perform his essential job functions hereunder after receipt of
written notice from the Employer requesting such performance; (iii) a material
act of fraud or material misconduct with respect, in each case, to the Employer,
by the Executive; (iv) any material misconduct by the Executive that could be
reasonably expected to damage the reputation or business of the Employer or any
Employer Affiliate; or (v) the Executive’s material violation of a material
written policy of the Employer. Anything herein to the contrary notwithstanding,
the Executive shall not be terminated for Cause hereunder unless (A) written
notice stating the basis for the termination is provided to the Executive,
(B) as to clauses (ii), (iii), (iv) or (v) of this paragraph, the Executive is
given 30 days to cure the neglect or conduct that is the basis of such claim (it
being understood that any errors in expense reimbursement may be cured by
repayment), and (C) if the Executive fails to cure such neglect or
conduct, there is a vote of a majority of the members of the Board to terminate
the Executive for Cause.

 

“Change in Control” For purposes of this Agreement, “Change in Control” means
the occurrence of any one of the following events:

 

(i)                During any twenty-four (24) month period, individuals who, as
of the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the beginning of such
period whose election or nomination for election was approved by a vote of at
least a majority of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Employer in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Employer as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

 

(ii)              Any “person” (as such term is defined in the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Employer representing 35% or more of the combined voting power
of the Employer’s then outstanding securities eligible to vote for the election
of the Board (the “Employer Voting Securities”); provided, however, that the
event described in this paragraph (ii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Employer or
any Subsidiary; (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Employer or any subsidiary; (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities; (D) pursuant to a
Non-Qualifying Transaction, as defined in paragraph (iii), or (E) by any person
of Employer Voting Securities from the Employer, if a majority of the Incumbent
Board approves in advance the acquisition of beneficial ownership of 35% or more
of Employer Voting Securities by such person;

 



15

 

 

(iii)              The consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Employer or any
of its subsidiaries that requires the approval of the Employer’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (1) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (2) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Employer Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which such Employer Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Employer Voting
Securities among the holders thereof immediately prior to the Business
Combination; (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 35%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

 

(iv)             The consummation of a sale of all or substantially all of the
Employer’s assets or the stockholders of the Employer approve a plan of complete
liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 35% of the
Employer Voting Securities as a result of the acquisition of Employer Voting
Securities by the Employer which reduces the number of Employer Voting
Securities outstanding; provided, that if after such acquisition by the Employer
such person becomes the beneficial owner of additional Employer Voting
Securities that increases the percentage of outstanding Employer Voting
Securities beneficially owned by such person, a Change in Control of the
Employer shall then occur.

 

Solely with respect to any award that constitutes "deferred compensation"
subject to Section 409A of the Code and that is payable on account of a Change
in Control (including any installments or stream of payments that are
accelerated on account of a Change in Control), a Change in Control shall occur
only if such event also constitutes a "change in the ownership", "change in
effective control", and/or a "change in the ownership of a substantial portion
of assets" of the Employer as those terms are defined under Treasury Regulation
§1.409A-3(i)(5), but only to the extent necessary to establish a time or form of
payment that complies with Section 409A of the Code, without altering the
definition of Change in Control for purposes of determining whether rights to
such award become vested or otherwise unconditional upon the Change in Control.

 



16

 

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and guidance promulgated thereunder.

 

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability,
30 days after Notice of Termination, provided that the Executive shall not have
returned to the performance of the Executive’s duties on a full-time basis
during such 30-day period; or (iii) if the Executive’s employment is terminated
by the Employer pursuant to Section 8(a)(ii)(B) or by the Executive pursuant to
Section 8(a)(iii), the date specified in the Notice of Termination, which may
not be less than 60 days after the Notice of Termination in the event the
Employer is terminating the Executive without Cause or the Executive is
terminating employment without Good Reason.

 

“Employer Affiliate” means any entity controlled by, in control of, or under
common control with, the Employer.

 

“Employer Confidential Information” means information known to the Executive to
constitute trade secrets or proprietary information belonging to the Employer or
other confidential financial information, operating budgets, strategic plans,
research methods, personnel data, projects or plans, or non-public information
regarding the terms of any existing or pending lending transaction between
Employer and an existing or pending client or customer (as the phrase “client or
customer” is defined in Section 7(d)(i) hereof), in each case, received by the
Executive in the course of his employment by the Employer or in connection with
his duties with the Employer. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during the
Executive’s employment with the Employer, information publicly available or
generally known within the industry or trade in which the Employer competes and
information or knowledge possessed by the Executive prior to his employment by
the Employer, shall not be considered Employer Confidential Information.

 

“Good Reason” means, unless otherwise agreed to in writing by the Executive, (i)
any material diminution or adverse change in the Executive’s titles;
(ii) reduction in the Executive’s Base Salary or Target Bonus; (iii) a failure
to grant the Executive, in any consecutive 12 month period, long term incentive
equity awards having a grant date fair value (as determined by the Committee in
good faith) of at least $1,050,000; (iv) a requirement that the Executive report
to someone other than the Employer’s Chief Executive Officer; (v) a material
diminution in the Executive’s authority, responsibilities or duties or material
interference with the Executive’s carrying out his duties; (vi) the assignment
of duties inconsistent with the Executive’s position or status with the Employer
as of the date hereof; (vii) a relocation of the Executive’s primary place of
employment to a location more than 50 miles from the Employer’s executive
headquarters; (viii) if, within 24 months after the Merger, the Executive
determines, in his sole discretion, that he wishes to relocate away from
Phoenix, Arizona (notwithstanding the provisions of Section 4 of this Agreement;
or (ix) any of action or inaction by the Employer that constitutes a material
breach of the terms of this Agreement. In order to invoke a termination for Good
Reason, (A) the Executive must give written notice of the occurrence of an event
of Good Reason within 60 days of its occurrence, (B) the Employer must fail to
cure such event within 30 days of such notice, and (C) the Executive must
terminate employment within 10 days of the expiration of such cure period.

 



17

 

 

“Non-Compete Period” means the period commencing on the date hereof and ending
twelve months after the earlier of the expiration of the Employment Period or
the Executive’s Date of Termination.

 

[SIGNATURE PAGE FOLOWS]

 



18

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

  WILLSCOT CORPORATION       By: /s/ Bradley Soultz         Date: 3/1/2020

 

  Name: Bradley Soultz   Title: President and Chief Executive Officer      
EXECUTIVE       /s/ Timothy Boswell   Timothy Boswell

 

Signature page to Timothy Boswell Employment Agreement

 



 

 

 

EXHIBIT A

RELOCATION PACKAGE

 

Home Finding - 4 nights/ 5 days HF Trip - Airfare
Roundtrip airfare for employee and spouse and children

HF - Hotel

Maximum of 4 nights

HF Trip - Meals
Maximum of 5 days for employee and family HF Trip - Transportation
Maximum of 5 days Spouse Counseling Home Sale Assistance -
BVO                                                                                                    
Home Purchase
Assistance                                                                                                               
Household Goods Shipment
Storage-In-Transit                                                                                                          
Auto Transport     
  2 cars Full Unpack White Glove service Temporary Living - Lodging
Maximum of 90 days Temp Living Meals Temp Living Return Trips 4

Temporary Living - Transportation

Maximum of 30 days

School Assistance with an in person Destination Service Partner Trip for spouse
and children to view schools Final Move Trip Final Move Trip - Airfare/Mileage
One-way airfare for employee and three dependents Final Move Trip – Meals Final
Move Trip - Transportation
To and from airport Reimbursement of reasonable and customary expenses
associated with business travel between Baltimore and Phoenix and accommodations

 



 

 

 

EXHIBIT B

 

FORM OF CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

 

This Confidential Separation and Release Agreement (“Agreement”) is between
Timothy Boswell (“Employee”) and WillScot Corporation (the “Company”)
(hereinafter the “parties”), and is entered into as of ____________. This
Agreement will not become effective until the expiration of seven (7) days from
Employee’s execution of this Agreement (the “Effective Date”).

 

WHEREAS, Employee has been employed by Company and is a party to that certain
Employment Agreement dated ___________, 20__ Date (the “Employment Agreement”).

 

WHEREAS, the Employee’s employment with Company was terminated effective as of
________, 20__ (the “Termination Date”);

 

WHEREAS, Company and Employee desire to avoid disputes and/or litigation
regarding Employee’s termination from employment or any events or circumstances
preceding or coincident with the termination from employment; and

 

WHEREAS, Company and Employee have agreed upon the terms on which Employee is
willing, for sufficient and lawful consideration, to compromise any claims known
and unknown which Employee may have against Company.

 

WHEREAS, the parties desire to settle fully and finally, in the manner set forth
herein, all differences between them which have arisen, or which may arise,
prior to, or at the time of, the execution of this Agreement, including, but in
no way limited to, any and all claims and controversies arising out of the
employment relationship between Employee and Company, and the termination
thereof;

 

NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, Employee’s employment with Company will
terminate upon the following terms:

 

1.                 General Release: Employee for himself or herself and on
behalf of Employee’s attorneys, heirs, assigns, successors, executors, and
administrators, each in their capacity as such, IRREVOCABLY AND UNCONDITIONALLY
RELEASES, ACQUITS AND FOREVER DISCHARGES Company and any current or former
stockholders, directors, parent, subsidiary, affiliated, and related
corporations, firms, associations, partnerships, and entities, and their
successors and assigns, each in their capacity as such, from any and all claims
and causes of action whatsoever, whether known or unknown or whether connected
with Employee’s employment by Company or not, which may have arisen, or which
may arise, prior to, or at the time of, the execution of this Agreement,
including, but not limited to, any claim or cause of action arising out of any
contract, express or implied, any covenant of good faith and fair dealing,
express or implied, any tort (whether intentional or released in this
agreement), or under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Worker Adjustment and Retraining Notification (WARN) Act, the Older Workers
Benefit Protection Act, or any other municipal, local, state, or federal law,
common or statutory, but excluding any claims with respect to the Company’s
obligations under the Employment Agreement, any claims relating to vested
benefits under any Company employee benefit plan (including without limitation
any such plan subject to the Employee Retirement Income Security Act of 1974, as
amended) and any claims which Employee cannot release as a matter of applicable
law. Furthermore, neither this Agreement nor the Employment Agreement shall
apply to, modify or in any way supersede obligations arising from any of (i) the
terms of directors and officers insurance or (ii) any indemnification agreement
for the benefit of the Employee as a result of the Employee’s position as a
director or officer of the Company or one of its affiliates. Notwithstanding
anything to the contrary in this Agreement, this Agreement does not waive any
claims or rights: (a) that may arise after the date on which you sign this
Agreement, including the right to enforce this Agreement; (b) that cannot be
released as a matter of law, including your rights to COBRA, workers
compensation, and unemployment insurance (the application for which shall not be
contested by the Company); and/or (c) to accrued, vested benefits under any
employee benefit, stock, savings, insurance, or pension plan of the Company.

 



 

 

 

2.                 Covenant Not to Sue: Employee also COVENANTS NOT TO SUE, OR
OTHERWISE PARTICIPATE IN ANY ACTION OR CLASS ACTION against Company or any of
the released parties based upon any of the claims released in this Agreement.

 

3.                  Severance Terms: Upon the expiration of seven (7) days from
Employee’s execution of this Agreement and provided that this Agreement has
become effective in accordance with its terms, in consideration for the
promises, covenants, agreements, and releases set forth herein and in the
Employment Agreement, Company agrees to pay Employee the Severance Benefits as
defined in and pursuant to the Employment Agreement (the “Severance Benefits”).

 

4.                  Right to Revoke: Employee may revoke this Agreement by
notice to Company, in writing, received within seven (7) days of the date of its
execution by Employee (the “Revocation Period”). Employee agrees that Employee
will not receive the benefits provided by this Agreement if Employee revokes
this Agreement. Employee also acknowledges and agrees that if Company has not
received from Employee notice of Employee’s revocation of this Agreement prior
to the expiration of the Revocation Period, Employee will have forever waived
Employee’s right to revoke this Agreement, and this Agreement shall thereafter
be enforceable and have full force and effect.

 

5.                  Acknowledgement: Employee acknowledges and agrees that: (A)
except as to any Severance Benefits which remain unpaid as of the date of this
Agreement, no additional consideration, including salary, wages, bonuses or
Equity Awards as described in the Employment Agreement, is to be paid to him by
Company in connection with this Agreement; (B) except as provided by this
Agreement, Employee has no contractual right or claim to the Severance Benefits;
and, (C) payments pursuant to this Agreement shall terminate immediately if
Employee materially breaches any of the material provisions of this Agreement.

 



 

 

 

6.                  Non-Admissions: Employee acknowledges that by entering into
this Agreement, Company does not admit, and does specifically deny, any
violation of any local, state, or federal law.

 

7.                  Confidentiality: Employee agrees that Employee shall not
directly or indirectly disclose the terms, amount or fact of this Agreement to
anyone other than Employee’s immediate family or counsel, bankers or financial
advisors, except as such disclosure may be required for accounting or tax
reporting purposes or as otherwise may be required by law.

 

8.                  Nondisparagement: Each party agrees that it will not make
any statements, written or verbal, or cause or encourage others to make any
statements, written or verbal, that defame, disparage or in any way criticize
the personal or business reputation, practices or conduct of the other
including, in the case of Company, its employees, directors and stockholders.

 

9.                 Acknowledgement of Restrictions; Confidential Information:
Employee acknowledges and agrees that Employee has continuing non-competition,
non-solicitation and non-disclosure obligations under the Employment Agreement .
Employee acknowledges and reaffirms Employee’s obligation to continue abide
fully and completely with all post-employment provisions of the Employment
Agreement and agrees that nothing in this Agreement shall operate to excuse or
otherwise relieve Employee of such obligations.

 

10.                Severability: If any provision of this Agreement is held to
be illegal, invalid, or unenforceable, such provision shall be fully severable
and/or construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.

 

11.                Entire Agreement: This Agreement, along with the Employment
Agreement , constitute the entire agreement between the Employee and Company,
and supersede all prior and contemporaneous negotiations and agreements, oral or
written. This Agreement cannot be changed or terminated except pursuant to a
written agreement executed by the parties.

 

12.                Governing Law: This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, except where
preempted by federal law.

 

13.                Statement of Understanding: By executing this Agreement,
Employee acknowledges that (a) Employee has had at least twenty-one (21) or
forty-five (45) days, as applicable in accordance with the Age Discrimination in
Employment Act, as amended, (the “ADEA”) to consider the terms of this Agreement
(and any attachment necessary or desirable in accordance with the ADEA) and has
considered its terms for such a period of time or has knowingly and voluntarily
waived Employee’s right to do so by executing this Agreement and returning it to
Company; (b) Employee has been advised by Company to consult with an attorney
regarding the terms of this Agreement; (c) Employee has consulted with, or has
had sufficient opportunity to consult with, an attorney of Employee’s own
choosing regarding the terms of this Agreement; (d) any and all questions
regarding the terms of this Agreement have been asked and answered to Employee’s
complete satisfaction; (e) Employee has read this Agreement and fully
understands its terms and their import; (f) except as provided by this
Agreement, Employee has no contractual right or claim to the benefits and
payments described herein; (g) the consideration provided for herein is good and
valuable; and (h) Employee is entering into this Agreement voluntarily, of
Employee’s own free will, and without any coercion, undue influence, threat, or
intimidation of any kind or type whatsoever.

 



 

 

 

HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE UNDERSIGNED HEREBY EXECUTE THIS
AGREEMENT ON THE DATES SET FORTH BELOW.

 

EMPLOYEE WILLSCOT CORPORATION

 

      By:  

  Timothy Boswell   Name:  

  Date:     Title:           Date:  

 



 

 